Exhibit 10.1

Execution Version

 

TENDER AND SUPPORT AGREEMENT

This TENDER AND SUPPORT AGREEMENT (this “Agreement”), dated as of January 10,
2020, is entered into by and among Eli Lilly and Company, an Indiana corporation
(“Parent”), Bald Eagle Acquisition Corporation, a Delaware corporation and a
direct or indirect wholly-owned subsidiary of Parent (“Merger Sub”), and each of
the entities set forth on Schedule A hereto (each, a “Stockholder” and
collectively, the “Stockholders”).  All terms used but not otherwise defined in
this Agreement shall have the respective meanings ascribed to such terms in the
Merger Agreement (as defined below).

WHEREAS, as of the date hereof, each Stockholder is the record and/or beneficial
owner (as defined in Rule 13d-3 under the Exchange Act) of the number of shares
of Company Common Stock and Company Stock Options, if any, in each case set
forth opposite such Stockholder’s name on Schedule A (all such shares of Company
Common Stock and Company Stock Options set forth on Schedule A next to the
Stockholder’s name, together with any shares of Company Common Stock or any
other securities of the Company that are hereafter issued to or otherwise
directly or indirectly acquired by any Stockholder prior to the valid
termination of this Agreement in accordance with Section 5.2, including for the
avoidance of doubt any shares of Company Common Stock acquired by such
Stockholder upon the exercise of Company Stock Options after the date hereof,
being referred to herein as the “Subject Shares”);

WHEREAS, concurrently with the execution hereof, Parent, Merger Sub and Dermira,
Inc., a Delaware corporation (the “Company”), are entering into an Agreement and
Plan of Merger, dated as of the date hereof (as it may be amended from time to
time pursuant to the terms thereof, the “Merger Agreement”), which provides,
among other things, for Merger Sub to commence an offer to purchase (subject to
the Offer Conditions (as defined in the Merger Agreement)) all of the issued and
outstanding shares of Company Common Stock, and, following completion of the
Offer (as defined in the Merger Agreement), for the Merger of Merger Sub with
and into the Company, upon the terms and subject to the conditions set forth in
the Merger Agreement; and

WHEREAS, as a condition to their willingness to enter into the Merger Agreement,
and as an inducement and in consideration for Parent and Merger Sub to enter
into the Merger Agreement, each Stockholder, severally and not jointly, and on
such Stockholder’s own account with respect to the Subject Shares, has agreed to
enter into this Agreement.

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth below and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, do
hereby agree as follows:

ARTICLE I

AGREEMENT TO TENDER AND VOTE

1.1 Agreement to Tender.  Subject to the terms of this Agreement, each
Stockholder hereby agrees to validly and irrevocably tender or cause to be
validly and irrevocably tendered in the Offer all of such Stockholder’s Subject
Shares (other than Company Stock Options that are not exercised during the term
of this Agreement) pursuant to and in accordance with the terms of the Offer,
free and clear of all Liens except for Permitted Liens (as defined
below).  Without limiting the generality of the foregoing, as promptly as
practicable after, but in no event later than ten (10) business days after, the
commencement (within the meaning of Rule 14d-2 under the Exchange Act) of the
Offer (or in the case of any shares of Company Common Stock or Company Stock
Options acquired by such Stockholder subsequent to such tenth (10th) business
day, or in each case if such Stockholder has not received the Offer Documents by
such time, as promptly as practicable after the acquisition of such shares or
receipt of the Offer Documents, as the case may be), each Stockholder shall
deliver or cause to be delivered pursuant to the terms of the Offer (a) a letter
of transmittal with respect to all of such Stockholder’s Subject Shares
complying with the terms of the Offer, (b) a certificate representing all such
Subject Shares that are certificated or, in the case of a Book Entry Share,
written instructions to such Stockholder’s broker, dealer or other nominee that
such Subject Shares be tendered, including a reference to this Agreement, and
requesting delivery of an “agent’s message” (or such other evidence, if any, of
transfer as the Paying Agent may reasonably request) with respect to such
Subject Shares, and (c) all other documents or instruments that Parent or Merger
Sub may reasonably require or request in order to effect the valid

1

--------------------------------------------------------------------------------

 

tender of such Stockholder’s Subject Shares in accordance with the terms of the
Offer (it being understood that this sentence shall not apply to Company Stock
Options that are not exercised during the term of this Agreement).  Each
Stockholder agrees that, once any of such Stockholder’s Subject Shares are
tendered, such Stockholder will not withdraw and will cause not to be withdrawn
such Subject Shares from the Offer at any time, unless and until this Agreement
shall have been validly terminated in accordance with Section 5.2.  For clarity,
no Stockholder shall be required, for purposes of this Agreement, to exercise
any unexercised Company Stock Options held by such Stockholder.

1.2 Agreement to Vote.  Subject to the terms of this Agreement, each Stockholder
hereby irrevocably and unconditionally agrees that, during the time this
Agreement is in effect, at any annual or special meeting of the stockholders of
the Company, however called, including any adjournment or postponement thereof,
and in connection with any action proposed to be taken by written consent of the
stockholders of the Company, such Stockholder shall, in each case to the fullest
extent that such Stockholder’s Subject Shares are entitled to vote thereon: (a)
appear at each such meeting or otherwise cause all such Subject Shares to be
counted as present thereat for purposes of determining a quorum; and (b) be
present (in person or by proxy) and vote (or cause to be voted), or deliver (or
cause to be delivered) a written consent with respect to, all of its Subject
Shares (i) against any Company Takeover Proposal, (ii) against any change in
membership of the Company Board that is not recommended or approved by the
Company Board, and (iii) against any other proposed action, agreement or
transaction involving the Company that would reasonably be expected, to impede,
interfere with, delay, postpone, adversely affect or prevent the consummation of
the Offer, the Merger or the other Transactions, including (x) any extraordinary
corporate transaction, such as a merger, consolidation or other business
combination involving the Company (other than the Merger); (y) a sale, lease,
license or transfer of a material amount of assets (including, for the avoidance
of doubt, intellectual property rights) of the Company or any reorganization,
recapitalization or liquidation of the Company; or (z) any change in the present
capitalization of the Company or any amendment or other change in the Company’s
organizational documents.  Subject to the proxy granted under Section 1.3 below,
each Stockholder shall retain at all times the right to vote such Stockholder’s
Subject Shares in such Stockholder’s sole discretion, and without any other
limitation, on any matters other than those set forth in this Section 1.2 that
are at any time or from time to time presented for consideration to the
Company’s stockholders generally.

1.3 Irrevocable Proxy.  For so long as this Agreement has not been validly
terminated in accordance with Section 5.2, each Stockholder hereby irrevocably
appoints Parent (and any Person or Persons designated by Parent) as its
attorney-in-fact and proxy with full power of substitution and resubstitution,
to the full extent of such Stockholder’s voting rights with respect to all such
Stockholder’s Subject Shares (which proxy is irrevocable (and as such shall
survive and not be affected by the death, incapacity, mental illness or insanity
of such Stockholder) and which appointment is coupled with an interest,
including for purposes of Section 212 of the DGCL) to vote (or issue
instructions to the record holder to vote), and to execute (or issue
instructions to the record holder to execute) written consents with respect to,
all such Stockholder’s Subject Shares solely on the matters described in, and in
accordance with the provisions of Section 1.2.  This proxy is coupled with an
interest, was given to secure the obligations of such Stockholder under Section
1.2, was given in consideration of and as an additional inducement of Parent and
Merger Sub to enter into the Merger Agreement and shall be irrevocable, and such
Stockholder agrees to execute any further agreement or form reasonably necessary
or appropriate to confirm and effectuate the grant of the proxy contained herein
and hereby revokes any proxy previously granted by such Stockholder with respect
to the Subject Shares that covers matters addressed by this Agreement.  Such
proxy shall not be terminated by operation of any Law or upon the occurrence of
any other event other than upon the valid termination of this Agreement in
accordance with Section 5.2.  Parent may terminate this proxy with respect to a
Stockholder at any time in its sole and absolute discretion by written notice
provided to such Stockholder.

 

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDERS

 

Each Stockholder represents and warrants, on its own account with respect to the
Subject Shares, to Parent and Merger Sub as to such Stockholder on a several
basis, that:

2.1 Authorization; Binding Agreement.  Such Stockholder is duly organized and
validly existing in good standing under the Laws of the jurisdiction in which it
is incorporated or constituted and the consummation of

2

 

--------------------------------------------------------------------------------

 

the transactions contemplated hereby are within such Stockholder’s entity powers
and have been duly authorized by all necessary entity actions on the part of
such Stockholder, and such Stockholder has full power and authority to execute,
deliver and perform its obligations under this Agreement and to consummate the
transactions contemplated hereby.  This Agreement has been duly and validly
executed and delivered by such Stockholder and constitutes a valid and binding
obligation of such Stockholder enforceable against such Stockholder in
accordance with its terms, subject to the Bankruptcy, Equity and Indemnity
Exception.

2.2 Non-Contravention.  Neither the execution and delivery of this Agreement by
such Stockholder nor the consummation of the transactions contemplated hereby
nor compliance by such Stockholder with any provisions herein will (a) violate,
contravene or conflict with or result in any breach of any provision of the
certificate of incorporation or bylaws (or other similar governing documents) of
such Stockholder, (b) require any consent, approval, authorization or permit of,
or filing with or notification to, any Governmental Entity on the part of such
Stockholder, except for compliance with the applicable requirements of the
Securities Act, the Exchange Act or any other United States or federal
securities laws and the rules and regulations promulgated thereunder, (c)
violate, conflict with, or result in a breach of any provisions of, or require
any consent, waiver or approval or result in a default or loss of a benefit (or
give rise to any right of termination, cancellation, modification or
acceleration or any event that, with the giving of notice, the passage of time
or otherwise, would constitute a default or give rise to any such right) under
any of the terms, conditions or provisions of any Contract or other legally
binding instrument or obligation to which such Stockholder is a party or by
which such Stockholder or any of its assets may be bound, (d) result (or, with
the giving of notice, the passage of time or otherwise, would result) in the
creation or imposition of any Lien on any Subject Shares of such Stockholder
(other than one created by Parent or Merger Sub), or (e) violate any Law or
Judgment applicable to such Stockholder or by which any of its Subject Shares
are bound, except as would not, in the case of each of clauses (c), (d) and (e),
adversely affect in any material respect such Stockholder’s ability to timely
perform its obligations under this Agreement.  No trust of which the Stockholder
is a trustee requires the consent of any beneficiary to the execution and
delivery of this Agreement or to the consummation of the transactions
contemplated hereby.

2.3 Ownership of Subject Shares; Total Shares.  As of the date hereof, such
Stockholder is, and (except with respect to any Subject Shares Transferred in
accordance with Section 4.1 hereof or accepted for payment pursuant to the
Offer) at all times during the Agreement Period (as defined below) will be, the
record and/or beneficial owner (as defined in Rule 13d-3 under the Exchange Act)
of all such Stockholder’s Subject Shares and has good and marketable title to
all such Subject Shares free and clear of any Liens, except for (a) any such
Lien that may be imposed pursuant to (i) this Agreement and (ii) any applicable
restrictions on transfer under the Securities Act or any state securities law
and (b) community property interests under applicable Law (collectively,
“Permitted Liens”).  Except to the extent of any Subject Shares acquired after
the date hereof (which shall become Subject Shares upon that acquisition), the
number of Subject Shares listed on Schedule A opposite such Stockholder’s name
are the only equity interests in the Company beneficially owned or owned of
record by such Stockholder as of the date hereof.  Other than the Subject
Shares, such Stockholder does not own any shares of Company Common Stock,
Company Stock Options or any other interests in, options to purchase or rights
to subscribe for or otherwise acquire any securities of the Company and has no
interest in or voting rights with respect to any securities of the Company.

2.4Voting Power.  Such Stockholder has full voting power with respect to all
such Stockholder’s Subject Shares, and full power of disposition, full power to
issue instructions with respect to the matters set forth herein and full power
to agree to all of the matters set forth in this Agreement, in each case with
respect to all such Stockholder’s Subject Shares.  None of such Stockholder’s
Subject Shares are subject to any stockholders’ agreement, proxy, voting trust
or other agreement or arrangement with respect to the voting of such Subject
Shares, except as provided pursuant to this Agreement.

2.5 Reliance.  Such Stockholder understands and acknowledges that Parent and
Merger Sub are entering into the Merger Agreement in reliance upon such
Stockholder’s execution, delivery and performance of this Agreement.

2.6 Absence of Litigation.  With respect to such Stockholder, as of the date
hereof, there is no Proceeding pending against, or, to the knowledge of such
Stockholder, threatened against such Stockholder or any of such Stockholder’s
properties or assets (including any shares of Company Common Stock or Company
Stock Options beneficially owned by such Stockholder) that could reasonably be
expected to prevent or materially delay or impair

3

 

--------------------------------------------------------------------------------

 

the consummation by such Stockholder of the transactions contemplated by this
Agreement or otherwise materially impair such Stockholder’s ability to perform
its obligations hereunder.

2.7 Brokers.  No broker, finder, financial advisor, investment banker or other
person is entitled to any brokerage, finder’s, financial advisor’s or other
similar fee or commission from the Company in connection with the transactions
contemplated hereby based upon arrangements made by or on behalf of such
Stockholder.

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB

 

Parent and Merger Sub represent and warrant to the Stockholders that:

3.1 Organization and Qualification.  Each of Parent and Merger Sub is a duly
organized and validly existing corporation in good standing under the Laws of
the jurisdiction of its organization.

3.2 Authority for this Agreement.  Each of Parent and Merger Sub has all
requisite entity power and authority to execute, deliver and perform its
obligations under this Agreement and to consummate the transactions contemplated
hereby.  The execution and delivery of this Agreement by Parent and Merger Sub
have been duly and validly authorized by all necessary entity action on the part
of each of Parent and Merger Sub, and no other entity proceedings on the part of
Parent and Merger Sub are necessary to authorize this Agreement.  This Agreement
has been duly and validly executed and delivered by Parent and Merger Sub and,
assuming the due authorization, execution and delivery by the Stockholder,
constitutes a legal, valid and binding obligation of each of Parent and Merger
Sub, enforceable against each of Parent and Merger Sub in accordance with its
terms, subject to the Bankruptcy, Equity and Indemnity Exception.

 

ARTICLE IV

ADDITIONAL COVENANTS OF THE STOCKHOLDERS

 

Each Stockholder hereby covenants and agrees that until the valid termination of
this Agreement in accordance with Section 5.2:

4.1 No Transfer; No Inconsistent Arrangements.  Except as provided hereunder or
under the Merger Agreement, from and after the date hereof and until this
Agreement is validly terminated in accordance with Section 5.2, such Stockholder
shall not, directly or indirectly, (a) create or permit to exist any Lien, other
than Permitted Liens, on any of such Stockholder’s Subject Shares, (b) transfer,
sell (including short sell), assign, gift, hedge, pledge, grant a participation
interest in, hypothecate or otherwise dispose of, or enter into any derivative
arrangement with respect to (collectively, “Transfer”), any of such
Stockholder’s Subject Shares, or any right or interest therein (or consent to
any of the foregoing), (c) enter into any Contract with respect to any Transfer
of such Stockholder’s Subject Shares or any interest therein, (d) grant or
permit the grant of any proxy, power-of-attorney or other authorization or
consent in or with respect to any such Stockholder’s Subject Shares, (e) deposit
or permit the deposit of any of such Stockholder’s Subject Shares into a voting
trust or enter into a voting agreement or arrangement with respect to any of
such Stockholder’s Subject Shares, or (f) take or permit any other action that
would in any way restrict, limit, impede, delay or interfere with the
performance of such Stockholder’s obligations hereunder in any material respect,
otherwise make any representation or warranty of such Stockholder herein untrue
or incorrect, or have the effect of preventing or disabling such Stockholder
from performing any of its obligations under this Agreement.  Any action taken
in violation of the foregoing sentence shall be null and void ab initio.  Each
Stockholder hereby authorizes Parent to direct the Company to impose stop orders
to prevent the Transfer of any Subject Shares on the books of the Company in
violation of this Agreement.  Notwithstanding the foregoing, each stockholder
may Transfer Subject Shares to any affiliate (as defined in the Merger
Agreement) of such Stockholder; provided, that such Transfer shall be permitted
only if all of the representations and warranties in this Agreement with respect
to such Stockholder would be true and correct at the time of such Transfer and
the transferee shall have executed and delivered to Parent and Merger Sub a
counterpart to this Agreement pursuant to which such transferee shall be bound
by all of the terms and provisions of this Agreement and agree and acknowledge
that such person shall constitute a Stockholder for all purposes of this
Agreement.  If any involuntary Transfer of any of such Stockholder’s Subject
Shares in the Company shall occur (including, but not limited to, a sale by such
Stockholder’s trustee in any bankruptcy, or a sale to a purchaser

4

 

--------------------------------------------------------------------------------

 

at any creditor’s or court sale), the transferee (which term, as used herein,
shall include any and all transferees and subsequent transferees of the initial
transferee) shall take and hold such Subject Shares subject to all of the
restrictions, liabilities and rights under this Agreement, which shall continue
in full force and effect until valid termination of this Agreement in accordance
with Section 5.2.  Each Stockholder agrees that it shall not, and shall cause
each of its affiliates not to, become a member of a “group” (as defined under
Section 13(d) of the Exchange Act) for the purpose of taking any actions
inconsistent with the transactions contemplated by this Agreement or the Merger
Agreement.  Notwithstanding the foregoing, such Stockholder may make Transfers
of its Subject Shares as Parent may agree in writing in its sole
discretion.  Each Stockholder shall notify Parent as promptly as practicable
(and in any event within 48 hours after receipt) in writing of the number of any
additional shares of Company Common Stock of which such Stockholder acquires
beneficial or record ownership on or after the date hereof.

4.2 No Exercise of Appraisal Rights.  Such Stockholder forever waives and agrees
not to exercise any appraisal rights or dissenters’ rights, including pursuant
to Section 262 of the DGCL, in respect of such Stockholder’s Subject Shares that
may arise in connection with the Offer or the Merger.

4.3 Documentation and Information.  Such Stockholder shall not make any public
announcement regarding this Agreement and the transactions contemplated hereby
without the prior written consent of Parent (such consent not to be unreasonably
withheld), except as may be required by applicable Law (provided that, other
than in the case of an amendment to a Schedule 13D or 13G that discloses this
Agreement, reasonable notice of any such disclosure will be provided to
Parent).  Such Stockholder consents to and hereby authorizes Parent, the Company
and Merger Sub to publish and disclose in all documents and schedules filed with
the SEC, including, without limitation, Schedule 14D-9, and any press release or
other disclosure document that Parent, the Company or Merger Sub reasonably
determines to be necessary in connection with the Offer, the Merger and any of
the other Transactions, in each case regarding such Stockholder’s identity and
ownership of the Subject Shares, the existence of this Agreement, the nature of
such Stockholder’s commitments and obligations under this Agreement and any
other information that Parent or the Company reasonably determines is required
to be disclosed by Law, and such Stockholder acknowledges that Parent and Merger
Sub may, in Parent’s sole discretion, file this Agreement or a form hereof with
the SEC or any other Governmental Entity.  Such Stockholder agrees to promptly
give Parent any information it may reasonably request for the preparation of any
such disclosure documents, and such Stockholder agrees to promptly notify Parent
of any required corrections with respect to any information supplied by such
Stockholder specifically for use in any such disclosure document, if and to the
extent that any such information shall have become false or misleading in any
material respect.

4.4 Adjustments.  In the event of any stock split, stock dividend, merger,
reorganization, recapitalization, reclassification, combination, exchange of
shares or the like of the capital stock of the Company affecting the Subject
Shares, the terms of this Agreement shall apply to the resulting securities.

4.5 Waiver of Certain Actions.  Each Stockholder hereby agrees not to commence
or participate in, and to take all actions necessary to opt out of any class in
any class action with respect to, any claim, derivative or otherwise, against
the Company, Parent, Merger Sub or any of their respective successors, directors
or officers relating to the negotiation, execution or delivery of this Agreement
or the Merger Agreement or the consummation of the Merger or the other
Transactions, including any such claim (a) challenging the validity of, or
seeking to enjoin or delay the operation of, any provision of this Agreement or
the Merger Agreement (including any claim seeking to enjoin or delay the
acceptance of the Offer or the Merger Closing) or (b) alleging a breach of any
duty of the Company Board in connection with the Merger Agreement, this
Agreement or the transactions contemplated thereby or hereby, but excluding any
such claim brought by a Stockholder as a third party beneficiary under Section
9.07(a) of the Merger Agreement.

4.6No Solicitation.  Each Stockholder, solely in its capacity as a stockholder
of the Company, shall not, and shall cause its Representatives not to, directly
or indirectly, (a) solicit, initiate, knowingly facilitate or knowingly
encourage (including by way of providing information or taking any other action)
any inquiries, proposals or offers, or the making of any submission or
announcement of any inquiry, proposal or offer that constitutes or could
reasonably be expected to lead to any Company Takeover Proposal, (b) directly or
indirectly engage in, enter into or participate in any discussions or
negotiations with any Person regarding, or furnish to any Person any information
or afford access to the business, properties, assets, books or records of the
Company to, or take any other action to assist, knowingly facilitate or
knowingly encourage any effort by any Person, in each case in connection with or
in response

5

 

--------------------------------------------------------------------------------

 

to any inquiry, offer or proposal that constitutes, or could reasonably be
expected to lead to any Company Takeover Proposal (other than, solely in
response to an inquiry that did not result from a material breach of this
Section 4.6, to refer the inquiring person to the restrictions of this Section
4.6 and of the Merger Agreement and to limit such Stockholder’s communication
exclusively to such referral), (c) enter into any agreement in principle, letter
of intent, term sheet, merger agreement, purchase agreement, acquisition
agreement, option agreement or other similar instrument relating to an Company
Takeover Proposal, (d) knowingly encourage or recommend any other holder of
Company Common Stock to vote against the Merger or to not tender shares of
Company Common Stock into the Offer or (e) resolve or agree to do any of the
foregoing.  Each Stockholder shall, and shall direct and cause its
Representatives to, immediately cease and cause to be terminated all
solicitations, discussions or negotiations regarding any inquiry, proposal or
offer with any Person or groups that may be ongoing with respect to any Company
Takeover Proposal or potential Company Takeover Proposal or that could
reasonably be expected to lead to a Company Takeover Proposal.  For clarity, if
such Stockholder is a venture capital or private equity investor, the term
“Representative” (a) shall include any general partner of such Stockholder that
is still affiliated with such Stockholder, but (b) shall exclude (i) any limited
partner, (ii) any general partner that is no longer affiliated with such
Stockholder, and (iii) any employees or other Representatives, in each case of
clauses (i) to (iii), who do not have actual knowledge of the Transactions.

4.7 Notices of Certain Events.  Each Stockholder shall notify Parent of any
development occurring after the date hereof that causes, or that would
reasonably be expected to cause, any breach of any of the representations and
warranties of such Stockholder set forth in Article II.

 

ARTICLE V

MISCELLANEOUS

 

5.1 Notices.  All notices and other communications hereunder shall be in writing
and shall be deemed to have been duly given and received (a) upon receipt, if
delivered personally, (b) two (2) business days after deposit in the mail, if
sent by registered or certified mail, (c) on the next business day after deposit
with an overnight courier, if sent by overnight courier, (d) upon transmission
and confirmation of receipt, if sent by email transmission prior to 6:00 p.m.,
local time on a business day, in the place of receipt, or (e) on the next
business day following transmission and confirmation of receipt, if sent by
email transmission after 6:00 p.m., local time on a business day, or on a day
that is not a business day, in the place of receipt; provided that the notice or
other communication is sent to the address or email address set forth (i) if to
Parent or Merger Sub, to the address or e-mail address set forth in Section 9.02
of the Merger Agreement and (ii) if to a Stockholder, to such Stockholder’s
address or e-mail address set forth on a signature page hereto, or to such other
address or e-mail address as such party may hereafter specify for the purpose by
notice to each other party hereto.

5.2 Termination.  This Agreement shall terminate automatically with respect to a
Stockholder, without any notice or other action by any Person, upon the first to
occur of (a) the valid termination of the Merger Agreement in accordance with
its terms, (b) the Effective Time, (c) the termination of this Agreement by
written notice from Parent to the Stockholders, or (d) any amendment or change
to the Merger Agreement or the Offer that is effected without Stockholder’s
consent that decreases the amount, or changes the form or terms, of
consideration payable to all stockholders of the Company pursuant to the terms
of the Merger Agreement (the period from the date hereof through such time being
referred to as the “Agreement Period”).  Upon the valid termination of this
Agreement in accordance with this Section 5.2, no party shall have any further
obligations or liabilities under this Agreement; provided, however, that (x)
nothing set forth in this Section 5.2 shall relieve any party from liability for
any willful breach of this Agreement prior to termination hereof and (y) the
provisions of this Article V shall survive any valid termination of this
Agreement in accordance with this Section 5.2.

5.3 Amendments and Waivers.  Any provision of this Agreement may be amended or
waived if such amendment or waiver is in writing and is signed, in the case of
an amendment, by each party to this Agreement or, in the case of a waiver, by
each party against whom the waiver is to be effective.  No failure or delay by
any party in exercising any right, power or privilege hereunder shall operate as
a waiver thereof nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege.

6

 

--------------------------------------------------------------------------------

 

5.4 Expenses.  All fees and expenses incurred in connection herewith and the
transactions contemplated hereby shall be paid by the party incurring such fees
and expenses, whether or not the Offer or the Merger is consummated.

5.5 Entire Agreement; Assignment.  This Agreement, together with Schedule A and
the other documents and certificates delivered pursuant hereto, constitute the
entire agreement, and supersede all prior agreements and understandings, both
written and oral, among the parties with respect to the subject matter of this
Agreement.  This Agreement shall not be assigned by any party (including by
operation of law, by merger or otherwise) without the prior written consent of
the other parties; provided, that Parent or Merger Sub may assign any of their
respective rights and obligations to one or more affiliates (as defined in the
Merger Agreement) at any time, but no such assignment shall relieve Parent of
its obligations hereunder.  However, each Stockholder is an intended third-party
beneficiary of Section 6.05(c) of the Merger Agreement and entitled to enforce
such provision in its defense.

5.6 Enforcement of the Agreement.  The parties agree that irreparable damage
would occur in the event that any Stockholder did not perform any of the
provisions of this Agreement in accordance with their specific terms or
otherwise breached any such provisions.  It is accordingly agreed that Parent
and Merger Sub shall be entitled to an injunction or injunctions to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
of this Agreement in addition to any other remedy to which they are entitled at
law or in equity.  Any and all remedies herein expressly conferred upon Parent
and Merger Sub will be deemed cumulative with and not exclusive of any other
remedy conferred hereby, or by Law or equity upon Parent or Merger Sub, and the
exercise by Parent or Merger Sub of any one remedy will not preclude the
exercise of any other remedy.

5.7Jurisdiction; Waiver of Jury Trial.

(a)Each Stockholder (i) consents to submit itself to the exclusive jurisdiction
of the Court of Chancery of the State of Delaware or, solely if such court lacks
subject matter jurisdiction, the United States District Court sitting in the New
Castle County in the State of Delaware with respect to any dispute arising out
of, relating to or in connection with this Agreement or any transaction
contemplated hereby, (ii) agrees that it will not attempt to deny or defeat such
personal jurisdiction by motion or other request for leave from any such court,
and (iii) agrees that it will not bring any action arising out of, relating to
or in connection with this Agreement or any transaction contemplated by this
Agreement in any court other than any such court.  Each Stockholder irrevocably
and unconditionally waives any objection to the layering of venue of any
Proceeding arising out of this Agreement or the transactions contemplated hereby
in the Court of Chancery of the State of Delaware or in any federal court
located in the State of Delaware, and hereby further irrevocably and
unconditionally waives and agrees not to plead or claim in any such court that
any such Proceeding brought in any such court has been brought in an
inconvenient forum.  Each Stockholder hereby agrees that service of any process,
summons, notice or document by U.S. registered mail in accordance with Section
5.1 shall be effective service of process for any proceeding arising out of,
relating to or in connection with this Agreement or the transactions
contemplated hereby.

(b)EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER
THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY
RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION ARISING OUT OF,
RELATING TO OR IN CONNECTION WITH THIS AGREEMENT.  EACH STOCKHOLDER CERTIFIES
AND ACKNOWLEDGES THAT (I) NO REPRESENTATIVE AGENT OR ATTORNEY OF PARENT OR
MERGER SUB HAS REPRESENTED EXPRESSLY OR OTHERWISE, THAT PARENT OR MERGER SUB
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER,
(II) EACH STOCKHOLDER UNDERSTANDS AND HAS CONSIDERED THE IMPLICATION OF THIS
WAIVER, (III) EACH STOCKHOLDER MAKES THIS WAIVER VOLUNTARILY, AND (IV) EACH
STOCKHOLDER HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 5.7(b).

5.8Governing Law.  This Agreement, and any dispute arising out of, relating to
or in connection with this Agreement shall be governed by and construed in
accordance with the Laws of the State of Delaware, without giving effect to any
choice or conflict of Law provision or rule (whether of the State of Delaware or
any other jurisdiction) that would cause the application of the Laws of any
jurisdiction other than the State of Delaware.

7

 

--------------------------------------------------------------------------------

 

5.9 Descriptive Headings.  The descriptive headings herein are inserted for
convenience of reference only and are not intended to be part of or to affect
the meaning or interpretation of this Agreement.

5.10 Parties in Interest.  This Agreement shall be binding upon and inure solely
to the benefit of each party hereto, and nothing in this Agreement, express or
implied, is intended to confer upon any other Person any rights or remedies of
any nature whatsoever under or by reason of this Agreement.

5.11 Severability.  If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of Law, or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect.  Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in a mutually acceptable manner.

5.12 Counterparts.  This Agreement may be executed in counterparts, each of
which shall be deemed to be an original, but all of which, taken together, shall
constitute one and the same agreement.  This Agreement or any counterpart may be
executed and delivered by electronic communications by portable document format
(.pdf), each of which shall be deemed an original.

5.13 Interpretation.  The words “hereof,” “herein,” “hereby,” “herewith” and
words of similar import shall, unless otherwise stated, be construed to refer to
this Agreement as a whole and not to any particular provision of this Agreement,
and article, section, paragraph and schedule references are to the articles,
sections, paragraphs and schedules of this Agreement unless otherwise
specified.  Whenever the words “include,” “includes” or “including” are used in
this Agreement they shall be deemed to be followed by the words “without
limitation.” The words describing the singular number shall include the plural
and vice versa, words denoting either gender shall include both genders and
words denoting natural persons shall include all Persons and vice versa.  The
phrases “the date of this Agreement,” “the date hereof,” “of even date herewith”
and terms of similar import, shall be deemed to refer to the date set forth in
the preamble to this Agreement.  Any reference in this Agreement to a date or
time shall be deemed to be such date or time in New York City, unless otherwise
specified.  The parties agree that they participated jointly in the negotiation
and drafting of this Agreement, have been represented by counsel during the
negotiation and execution of this Agreement and, therefore, waive the
application of any Law or rule of construction providing that ambiguities in an
agreement or other document will be construed against the party drafting such
agreement or document.  In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties and no presumption or burden of proof shall arise favoring or
disfavoring any Person by virtue of the authorship of any provision of this
Agreement.

5.14Further Assurances.  Each Stockholder will execute and deliver, or cause to
be executed and delivered, all further documents and instruments and use its
reasonable best efforts to take, or cause to be taken, all actions and to do, or
cause to be done, all things necessary, proper or advisable under applicable
Laws and regulations, to perform its obligations under this Agreement.

5.15 Capacity as Stockholder.  Each Stockholder signs this Agreement solely in
such Stockholder’s capacity as a stockholder of the Company, and not, if
applicable, in such Stockholder’s capacity as a director, officer or employee of
the Company.  Nothing herein shall in any way restrict a director or officer of
the Company in the taking of any actions (or failure to act) in his or her
capacity as a director or officer of the Company, or in the exercise of his or
her fiduciary duties as a director or officer of the Company, or prevent or be
construed to create any obligation on the part of any director or officer of the
Company from taking any action in his or her capacity as such director or
officer, and no action taken in any such capacity as an officer or director of
the Company shall be deemed to constitute a breach of this Agreement, provided,
that, for the avoidance of doubt, nothing herein shall be understood to relieve
any party to the Merger Agreement of any obligation under, or of any liability
for breach of any provision of, the Merger Agreement.

5.16 Representations and Warranties.  The representations and warranties
contained in this Agreement and in any certificate or other writing delivered
pursuant hereto shall not survive the Effective Time or the valid termination of
this Agreement in accordance with Section 5.2.

5.17 No Agreement Until Executed.  This Agreement shall not be effective unless
and until (i) the Merger Agreement is executed by all parties thereto and (ii)
this Agreement is executed by all parties hereto.

8

 

--------------------------------------------------------------------------------

 

5.18 Stockholder Obligation Several and Not Joint.  The obligations of each
Stockholder hereunder shall be several and not joint, and no Stockholder shall
be liable for any breach of the terms of this Agreement by any other
Stockholder.  Further, Parent and Merger Sub agree that no Stockholder will be
liable for claims, losses, damages, liabilities or other obligations of, or
incurred by, the Company resulting from the Company’s breach of the Merger
Agreement except to the extent that breach of such Stockholder’s obligations
hereunder was also involved in such breach by the Company.

 

[Remainder of Page Intentionally Left Blank.  Signature Pages Follow.]

 

9

 

--------------------------------------------------------------------------------

 

The parties are executing this Agreement on the date set forth in the
introductory clause.

 

PARENT:

 

ELI LILLY AND COMPANY

 

By: /s/ David A. Ricks                                

Name:  David A. Ricks

Title: Chairman and Chief Executive Officer

 

 

MERGER SUB:

 

BALD EAGLE ACQUISITION CORPORATION

 

By: /s/ Heather Wasserman                         

Name:  Heather Wasserman

Title: President

 

 

 

[Signature Page to Tender and Support Agreement]

 

--------------------------------------------------------------------------------

 

The parties are executing this Agreement on the date set forth in the
introductory clause.

 

STOCKHOLDER:


New Enterprise Associates 13, L.P.

By: NEA Partners 13, L.P.

By: NEA 13 GP, L.P.

 

 

By: /s/ Louis S. Citron                                 

 




NEA Ventures 2011, Limited Partnership

 

 

By: /s/ Louis S. Citron                                 

Vice President

 

 

[Signature Page to Tender and Support Agreement]

 

--------------------------------------------------------------------------------

 

Schedule A

 

 

Name of Stockholders

Shares of Company Common Stock

Company Stock Options

Company RSUs

New Enterprise Associates 13, L.P.

3,502,922

N/A

N/A

NEA Ventures 2011, Limited Partnership

3,727

N/A

N/A

 

 